Judgment, Supreme Court, New York County (William Davis, J.), entered May 23, 1991, dismissing a CPLR article 78 proceeding seeking to annul respondents’ denial of petitioner’s application for an accident disability retirement, unanimously affirmed, without costs.
The trial court properly concluded that respondent Teachers Retirement System’s (TRS) finding that petitioner’s disability was not causally related to her October 1987 line-of-duty accident was rationally based.
TRS was entitled to accept the medical reports of its own experts instead of those of petitioner in evaluating the disability retirement application (see, Topkin v Board of Educ., 121 AD2d 531). Here, the record shows that after repeatedly examining petitioner and reviewing, inter alia, the reports of petitioner’s physicians and her Board of Education file, respondent’s medical board specifically found that the disability was not causally related to the October 1987 accident. Moreover, the reports of petitioner’s physicians offer no evidence to causally connect the accident with their diagnoses. Finally, the passage of a significant period of time between the line-of-duty accident and the onset of the disabling condition suggests that no causal relation existed (see, Matter of Scotto v Board of Trustees, 76 AD2d 774, 775-776, affd 54 NY2d 918). Concur —Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.